Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130112540) in view of Wu (CN203552980).
Regarding claim 1, Chen teaches a power switch, comprising: a housing (11 or 31) provided therein with a partition wall that divides an interior of the housing into with a first receiving space (111 or 311) and a second receiving space that is an independent light-emitting chamber, wherein a top side of the housing is provided with a first opening corresponding to the first receiving space and a second opening corresponding to the second receiving space; a press-key (12 or 32) having a middle portion configured to be pivotally connected to an inner edge of the first opening or a position at the first opening that is adjacent to the inner edge of the first opening, wherein a first pushing portion (122 or 322) is protrudingly provided at a position on the press-key that is adjacent to one end of a bottom side of the press-key, and a second pushing portion (121 or 321) is protrudingly provided at a position on the press-key that is adjacent to the other end of the bottom side of the press- key; a power assembly disposed in the first receiving space, having a first contact point (P1) and a second contact point (P2), and configured to: separate the second contact point from the first contact point when the first pushing portion moves downwards; and electrically connect the second contact point with the first contact point when the second pushing portion moves downwards; at least one light-emitting unit 37 disposed in the housing; and a circuit board 36 disposed in the housing and electrically connected to the power assembly and the light-emitting unit (Figs. 1-5 and paragraph 32). 
Chen does not teach the housing being provided with a partition wall that divides an interior of the housing into with a first receiving space and a second receiving space that is an independent light-emitting chamber, and at least one light-emitting unit disposed in the second receiving space. 
However, Wu teaches a similar switch device that comprises a housing 20 being provided therein with a partition wall that divides an interior of the housing into with a first receiving space and a second receiving space that is an independent light-emitting chamber; and a power assembly 70 the power assembly disposed in the first receiving space; and  at least one light-emitting unit 40 disposed in the second receiving space (annotated figure below); as required by claim 1, further comprising a light-permeable cover 24 configured to be mounted on the housing 20 at a position corresponding to the second opening (annotated figure below), as required by claim 2; wherein the light-emitting unit 40 is a light- emitting diode (paragraph 36 of the enclosed translation), as required by claim 3; wherein the partition wall is integrally formed with the housing 20 (annotated figure below), as required by claim 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wu in the switch device of Chen to provide a better illuminated switch device.
Regarding claim 5, Chen does not teach the partition wall being independent from the housing and configured to be extended into and mounted in the housing.  However,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the partition wall separate from the housing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 


    PNG
    media_image1.png
    391
    506
    media_image1.png
    Greyscale


Regarding claim 6, Chen teaches the power switch wherein the power assembly comprises: a first electrically conductive plate 322 fixedly disposed at a position at the housing that is adjacent to one end of the housing, and having a top end provided with a first contact point (P2) and configured to be disposed in the first receiving space and a bottom end configured to extend out of a bottom side of the housing; a second electrically conductive plate 331 fixedly disposed at a position at the housing that is adjacent to the other end of the housing, electrically connected to the circuit board, and having a top end configured to be disposed in the first receiving space and a bottom end configured to extend out of the bottom side of the housing; a heat-actuated metal plate 34 having one end (left) corresponding to the first pushing portion 322 and configured to be pressed by the first pushing portion when one end of the press-key is pressed and the other end configured to be connected to the top end of the second electrically conductive plate, and formed with a through hole 341, wherein an elastic plate 342 is provided at an inner edge of the through hole that is opposite to the second electrically conductive plate, and has a free end being provided with a second contact point (P1), extending along a direction toward the second electrically conductive plate, and configured to be displaced above the through hole to separate the second contact point from the first contact point when the first pushing portion presses the one end of the heat-actuated metal plate, and to be 14Docket No. 10019-2 10001 displaced below the through hole to electrically connect the second contact point with the first contact point; and a metal spring plate 35 corresponding in position to the second pushing portion 321, having one end configured to be coupled to the free end of the elastic plate and the other end configured to be coupled to a portion of the heat-actuated metal plate that is adjacent to the second electrically conductive plate, and configured to be pressed by the second pushing portion to displace the free end of the elastic plate below the through hole when the other end of the press-key is pressed (Figs. 4-5).  
Regarding claim 7, Chen teaches the power switch further comprising a third electrically conductive plate 333 having a top end configured to be electrically connected to the circuit board and a bottom end configured to extend out of the housing 31 (Figs. 3-5).  
Regarding claim 8, Chen teaches a power switch wherein the heat-actuated metal plate (14 or 34) is configured to generate a restoring force and force the metal spring plate (35 or 15) to push the second pushing portion (321 or 121) so that the free end of the elastic plate (342 or 142) is displaced to be above the through hole (141 or 341) to separate the second contact point from the first contact point when the heat-actuated metal plate is overloaded with electric current and having a temperature exceeding a shape memory-inducing temperature of the heat- actuated metal plate (Figs. 1-5 and paragraph 6).  
Regarding claim 9, Chen teaches the power switch wherein a bottom portion of the second pushing portion 321 is provided with an inclined surface, and the metal spring plate 35 is configured to deform and move along the inclined surface by being driven by a restoring force of the elastic plate 342 when the heat-actuated metal plate has a temperature exceeding the shape memory-inducing temperature of the heat- actuated metal plate (14 or 34) and the press-key is held down by an external object and cannot be moved, so that the free end of the elastic plate is displaced to be above the through hole to separate the second contact point from the first contact point (Figs. 1-5 and paragraph 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833